Exhibit 10.2
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into as of March 21, 2011 by and among PIEDMONT NATURAL GAS COMPANY,
INC., a North Carolina corporation (the “Borrower”), BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and, Swing
Line Lender and L/C Issuer, and the Lenders (as defined in the Credit Agreement
described below).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Administrative Agent and Lenders party thereto
have entered into that certain Credit Agreement dated as of January 25, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; all capitalized terms not otherwise defined herein
shall have the meaning given thereto in the Credit Agreement); and
     WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to, among other things, amend the definition of “Guarantors” and
amend Section 6.12 of the Credit Agreement, which the Administrative Agent and
the Lenders party hereto are willing to do on the terms and conditions contained
in this Amendment; and
     WHEREAS, in connection with the funding and maintenance of the Credit
Agreement, the Administrative Agent has required the Borrower to execute and
deliver this Amendment, and the Borrower is willing to execute and deliver this
Amendment;
     NOW, THEREFORE, in consideration of the premises and the terms hereof, the
parties hereto agree as follows:
     1. Amendment to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:
     (a) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Guarantors” with the following definition:
     ““Guarantors” means, collectively, each wholly owned Subsidiary of the
Borrower that is a Regulated Entity and becomes a guarantor with respect to the
Obligations in accordance with Section 6.12.”
     (b) Section 1.01 of the Credit Agreement is hereby further amended by
adding the following definitions to such Section, in alphabetical order:
     ““Note Purchase Agreement” means that certain note purchase agreement
between the Borrower, as the borrower thereunder, and the purchasers of the Note

 



--------------------------------------------------------------------------------



 



Purchase Agreement Notes named on Schedule A thereto, currently expected to be
executed and delivered in April, 2011 and to fund on or about May 31, 2011, with
respect to which Merrill Lynch, Pierce, Fenner & Smith Incorporated, has been
hired as placement agent to sell the Note Purchase Agreement Notes on behalf of
the Borrower.”
     ““Note Purchase Agreement Notes” means the promissory notes issued pursuant
to the Note Purchase Agreement.”
     ““Note Purchase Guaranty” has the meaning ascribed thereto in Section
6.12.”
     (c) Section 6.12 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:
     “6.12 Guarantors. Notify the Administrative Agent at the time that any
wholly owned Subsidiary of the Borrower becomes a Regulated Entity, and, subject
to the proviso following Section 6.12(c), promptly thereafter (and in any event
within 60 days after a Guaranty or Guaranty Joinder Agreement, as applicable,
has been approved by all necessary action of all applicable Governmental
Authorities), cause such Subsidiary to:
     (a) in the case of the first Regulated Entity becoming a Guarantor, a
Guaranty and thereafter for each additional Regulated Entity, a Guaranty Joinder
Agreement duly executed by such Regulated Entity;
     (b) an opinion of counsel to each Person executing the Guaranty or Guaranty
Joinder Agreement pursuant to this Section 6.12 dated as of the date of delivery
of such applicable agreements and other Loan Documents provided for in this
Section 6.12 and addressed to the Administrative Agent and the Lenders, in form
and substance reasonably acceptable to the Administrative Agent, each of which
opinions may be in form and substance, including assumptions and qualifications
contained therein, substantially similar to those opinions of counsel delivered
pursuant to Section 4.01(a); and
     (c) with respect to each Person executing any Guaranty or Guaranty Joinder
Agreement pursuant to this Section 6.12, current copies of the Organization
Documents of each such Person, minutes of duly called and conducted meetings (or
duly effected consent actions) of the board of directors, partners, or
appropriate committees thereof (and, if required by such Organization Documents
or applicable law, of the shareholders, members or partners) of such Person
authorizing the actions and the execution and delivery of documents described in
this Section 6.12, all certified by the applicable Governmental Authority or
appropriate officer as the Administrative Agent may elect;
provided, notwithstanding the foregoing provisions of this Section 6.12, there
shall be no obligation for any such Subsidiary to become a Guarantor and such
Subsidiary shall not become a Guarantor unless (x) such Subsidiary, in
accordance with all applicable Laws, may provide (i) such Guaranty or such
Guaranty Joinder Agreement, as applicable, and (ii) a guarantee of the
obligations of the Borrower pursuant to the Note Purchase Agreement and the Note
Purchase Agreement Notes, in accordance with the terms of the

2



--------------------------------------------------------------------------------



 



Note Purchase Agreement (the “Note Purchase Guaranty”), (y) all necessary action
of all applicable Governmental Authorities has occurred and is effective for
such Subsidiary to provide (i) such Guaranty or such Guaranty Joinder Agreement,
as applicable, and (ii) the Note Purchase Guaranty, and (z) substantially
concurrent with such Subsidiary becoming a Guarantor, such Subsidiary shall also
become a guarantor of the obligations of the Borrower pursuant to the Note
Purchase Agreement and the Note Purchase Agreement Notes, pursuant to the
execution and delivery of the Note Purchase Guaranty.”
     2. Effectiveness; Conditions Precedent.
     The effectiveness of this Amendment and the amendments to the Credit
Agreement provided in Section 1 hereof are subject to the satisfaction of the
following conditions precedent:
     (a) The Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Borrower, the Administrative Agent, and the
Required Lenders, which counterparts may be delivered by telefacsimile or other
electronic means (including .pdf), but such delivery will be promptly followed
by the delivery of original signature pages by each Person party hereto unless
waived by the Administrative Agent; and
     (b) All other fees and expenses payable to the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent
to the extent due and payable under Section 10.04(a) of the Credit Agreement)
estimated to date and for which invoices have been presented a reasonable period
of time prior to the effectiveness hereof shall have been paid in full (without
prejudice to final settling of accounts for such fees and expenses).
     3. Representations and Warranties.
     In order to induce the Administrative Agent and the Lenders to enter into
this Amendment, the Borrower represents and warrants to the Administrative Agent
and the Lenders as follows:
     (a) The representations and warranties made by the Borrower in Article V of
the Credit Agreement (except for Sections 5.05(b), 5.06, 5.09, 5.11, 5.12 and
5.16) are, in each case, true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date;
     (b) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower;
and
     (c) No Default or Event of Default has occurred and is continuing.
     4. Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement is hereby confirmed and
ratified in all respects and shall be and remain in full force and effect
according to its respective terms.

3



--------------------------------------------------------------------------------



 



     5. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of North Carolina applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.
     6. Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     7. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
     8. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the Borrower, each Loan Party, the Administrative Agent and
each of the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.
     9. No Novation. Neither the execution and delivery of this Amendment nor
the consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Credit Agreement or of any of the other Loan
Documents or any obligations thereunder.
[Remainder of page is intentionally left blank; signature pages follow]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            PIEDMONT NATURAL GAS COMPANY, INC.
      By:   /s/ David J. Dzuricky         Name:   David J. Dzuricky       
Title:   Senior Vice President and
Chief Financial Officer     BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Anne Zesche         Name:   Anne Zesche        Title:   Vice
President        BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line
Lender
      By:   /s/ Scott K. Mitchell         Name:   Scott K. Mitchell       
Title:   Senior Vice President        BRANCH BANKING AND TRUST COMPANY
      By:   /s/ Wright Uzzell         Name:   Wright Uzzell        Title:  
Senior Vice President        JPMORGAN CHASE BANK, N.A.
      By:   /s/ Helen D. Davis         Name:   Helen D. Davis        Title:  
Authorized Officer        PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Jessica L. Fabrizi         Name:   Jessica L. Fabrizi       
Title:   Assistant Vice President     

Piedmont Natural Gas Co., Inc.
AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



           



U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Eric J. Cosgrove         Name:   Eric J. Cosgrove       
Title:   Vice President        WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Lawrence P. Sullivan         Name:   Lawrence P. Sullivan       
Title:   Managing Director     

Piedmont Natural Gas Co., Inc.
AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 